DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 12-14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satran et al. US 6,238,146 (hereafter—Satran--).
In regards to claim 1, Satran discloses a cutting insert comprising a main body, the main body including: a first face (29); a second face (2) continuous with the first face and extending in a direction intersecting the first face; and a third face (8) continuous with the first face and the second face, the first face having a fixing hole (9) formed therein, the second face (2) including a rake face, among outer-peripheral sides of the second face, a boundary portion with the first face being a main cutting edge (30 and 32), when viewed from a side where the first face is disposed, the main cutting edge including: a first straight portion (30) located adjacent to a reference side, the reference side being a boundary between the first face and the third face;  portion (32) connecting the first straight portion and the second straight portion (see Figure 3), a first intersection angle (a1 see annotated Figure below) of the first straight portion with respect to the reference side and a second intersection angle (a2 see annotated Figure below) of the second straight portion with respect to the reference side.

    PNG
    media_image1.png
    952
    1519
    media_image1.png
    Greyscale

However, Satran fails to disclose that the first intersection angle of the first straight portion is greater than the second intersection angle of the second straight portion.
Nevertheless, a person of ordinary skill in the art, upon reading the teachings of Satran, would also have recognized the desirability of changing the first and second intersection angles of each of the first and second straight portion accordingly depending on the type of machining; the type of material being cut and desired rake (chip breaking). Satran teaches that having the first and second intersection angles being the substantially the same is one of a finite number of permutations known to be useful for increasing chip breaking properties. Thus, it would have 
In regards to claim 2, Satran as modified discloses the cutting insert according to claim 1, Satran also discloses that the first face (29) includes a flank face (28a) continuous with the main cutting edge (refer to the portion located closest to edge 14 as on Figure 3) and a central portion which is continuous with a side of the flank face opposite to the main cutting edge, the first face (29) having the fixing hole (9).
In regards to claim 3, Satran as modified discloses the cutting insert according to claim 1, Satran also discloses that in a direction in which the flank face extends, intersects with a direction in which the central portion extends.
In regards to claim 4, Satran as modified discloses the cutting insert according to claim 1, Satran as modified also discloses that there is an intersection angle between the direction in which the flank face (28a) extends and direction in which the central portion (along face 29) extends.
However, fails to disclose that the value of the intersection angle is of 1° or more and 10° or less.
Since Satran does, however, disclose that the direction in which the flank face extends and the direction in which the central portion extends are disposed at an angle; the angle to which both directions are disposed to constitute a defined angle of the cutting insert. Therefore, the angle to which the direction in which the flank face extends in relation to the direction in which the central portion extends is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is these angles will depend on the desired chip removal and chip flow when machining. Therefore, since the 
In regards to claim 12, Satran as modified discloses the cutting insert according to claim 1, Satran as modified also discloses that the first and second intersection angles are different.
However fails to disclose that the value of the difference between the angles is of 1° or more and 5° or less. 
Since Satran does, however, disclose that the first and second intersection angles are different; the angle to which the first and second intersection angles are disposed to constitute a defined angle difference of the cutting insert. Therefore, the angle difference to which the first and second intersection angles are disposed is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is these angles will depend on the desired chip removal and chip flow when machining. Therefore, since the general conditions of the claim, i.e. that the cutting insert is made up of a defined angle difference between the first and second intersection angles, were disclosed in the prior art by Satran, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Satran’s difference between the first and second intersection angles to be within a desired range such as of 1° or more and 5° or less.  In re Aller, 105 USPQ 233.  
claims 13 and 14, Satran as modified discloses the cutting insert according to claim 1, Satran as modified also discloses that the first intersection angle.
However fails to disclose that the value of the first intersection angle is of 80° or more and 85° or less (for claim 13) and of 90° or more (for claim 14). 
Since Satran does, however, disclose that the first straight portion is disposed at a first intersection angle; the angle to which the first straight portion is disposed to, constitute a defined angle of the cutting insert. Therefore, the angle to which the first straight portion is disposed is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is these angles will depend on the desired chip removal and chip flow when machining and type of material being machined. Therefore, since the general conditions of the claim, i.e. that the cutting insert is made up of a defined angle to which the first straight portion is disposed, were disclosed in the prior art by Satran, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Satran’s first straight portion intersection angle to be within a desired range such as of 80° or more and 85° or less (for claim 13) and of 90° or more (for claim 14).  In re Aller, 105 USPQ 233.  
In regards to claim 15, Satran as modified discloses the cutting insert according to claim 1, Satran as modified also discloses a cutter body having an outer periphery, the cutting insert being fixed to the outer periphery (see Figure 6A for example).
Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Double Patenting
In view of the Terminal Disclaimer filed on 01/22/2021, the previous double patening rejection has been overcome.
Prior Art Rejection
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 8-11 of the Remarks, regarding the Satran reference, that Satran does not disclose:
1) “a first straight portion located adjacent to a reference side, the reference side being a boundary between the first side and the third side”.
The Examiner disagrees and points Applicant to the rejection above for details.  As described above and as per Annotated Figure 3 above, note that Satran does disclose a first straight portion 30 which is located adjacent to a reference side, the reference side being a boundary between the first side and the third side.
2) “a second straight portion arranged at a distance from the first straight portion and a curved portion connecting the first straight portion and the second straight portion”
The Examiner disagrees and points Applicant to the rejection above for details.  As described above and as per Annotated Figure 3 above, note that Satran does disclose a second straight portion 30 which is arranged at a distance from the first straight portion 30, and that there is a curved portion 32 that connects the first and second straight portions 30.
3) “a first intersection angle of the straight portion with respect to the reference side being greater than a second intersection
The Examiner disagrees for the most part.  As indicated above, and paying particular attention to the Annotated Figure 3 above, note that there is a first intersection angle a1, which is defined as the angle between the intersection of the first straight portion with respect to the reference side; and that there is a second intersection angle a2, defined as the angle between the intersection of the second straight portion with respect to the reference side.  These two angles being substantially the same in value.
Since, Satran failed to disclose that the first intersection angle is greater than the second intersection angle, and obvious to try rejection was done (refer to the rejection above for details).  A person of ordinary skill in the art, upon reading the teachings of Satran, would also have recognized the desirability of changing the first and second intersection angles of each of the first and second straight portion accordingly depending on the type of machining; the type of material being cut and desired rake (chip breaking). Satran teaches that having the first and second intersection angles being the substantially the same is one of a finite number of permutations known to be useful for increasing chip breaking properties. Thus, it would have been obvious to a person of ordinary skill in the art to try having the first intersection angle be greater than the second intersection angle based on the teachings of Satran in an attempt to provide improved chip breaking properties when machining, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. other known options such as having both angles be different, or one smaller than the other).  Accordingly, Satran as modified does indeed disclose the limitations above.
Applicant also argues, that Satran teaches away from the claimed features, since Satran teaches an opposite configuration of the main cutting edge as claimed. 
The Examiner disagrees and points to the rejection above for details.  As recited, the claim requires: 1) “a first straight portion located adjacent to a reference side, the reference side being a boundary between the first side and the third side”; 2) “a second straight portion arranged at a distance from the first straight portion and a curved portion connecting the first straight portion and the second straight portion” and 3) “a first intersection angle of the straight portion with respect to the reference side being greater than a second intersection angle of the second straight portion with respect to the reference side”.  
As explained above and as per Annotated Figure 3 above, note that Satran does disclose a first straight portion 30 which is located adjacent to a reference side, the reference side being a boundary between the first side and the third side; a second straight portion 30 which is arranged at a distance from the first straight portion 30, and that there is a curved portion 32 that connects the first and second straight portions 30; and a first intersection angle a1, which is defined as the angle between the intersection of the first straight portion with respect to the reference side; and that there is a second intersection angle a2, defined as the angle between the intersection of the second straight portion with respect to the reference side.  These two angles being substantially the same in value.
Since, Satran failed to disclose that the first intersection angle is greater than the second intersection angle, and obvious to try rejection was done (refer to the rejection above for details).  A person of ordinary skill in the art, upon reading the teachings of Satran, would also have recognized the desirability of changing the first and second intersection angles of each of the first and second straight portion accordingly depending on the type of machining; the type of material being cut and desired rake (chip breaking). Satran teaches that having the first and second intersection angles being the substantially the same is one of a finite number of permutations known to be 
The Examiner notes that in Satran’s reference, specifically pointing Applicant to column 2, lines 6-11, Satran discloses that the rake surfaces of the cutting edges are oriented so that an acute angle formed thereby with a normal to an imaginary plane P and that the value of this angle may vary along the cutting edges.  As such, there is some teaching or suggestion in the Satran reference, that this angle, and as a consequence, that the first intersection angle a1, which is defined as the angle between the intersection of the first straight portion with respect to the reference side and that the second intersection angle a2, defined as the angle between the intersection of the second straight portion with respect to the reference side; may vary along the cutting edges.  Accordingly, the Examiner’s interpretation that it would have been obvious to try to change these angle such that the first intersection angle may be greater than the second intersection angle, based on the teachings of Satran is not precluded.
The Examiner also sets forth, that although it is within a preferred embodiment of Satran, to have the cutting edges be symmetric, note that Satran also sets forth on column 5, lines 15-17, that the cutting edges geometry may be asymmetric and further on lines 22-23, that all the cutting edges may have any other appropriate shapes and cutting edge geometries.  Accordingly, Satran’s reference does not teach away from the claimed invention.
Examiner’s Note and Suggestions
The Examiner would like to point out to the Applicant, that the way “a reference side” has been defined in the claim, requires it to be disposed at a boundary between the first face and 
The term “intersection” in “intersection angle” requires some sort of “intersecting” to be taking place, accordingly, the Examiner suggests the Applicant further define where exactly the second intersection angle is being disposed at.  For example, and based on the Applicant’s drawings (Figure 1 for example), the second intersection angle is disposed at an intersection of the second straight portion and a plane parallel to the boundary, which is also parallel to the reference side.  
The Examiner notes that the following proposed amendments, as suggested below by the bold and underlined sections, will differentiate Applicant’s invention from the prior art of Satran:
“A cutting insert comprising a main body, the main body including: 
a first face;
a second face continuous with the first face and extending in a direction intersecting the first face; and
a third face continuous with the first face and the second face, the first face having a fixing hole formed therein, the second face including a rake face,
among outer-peripheral sides of the second face, a boundary portion with the first face being a main cutting edge,
when viewed from a side where the first face is disposed, the main cutting edge including: 
a first straight portion located adjacent to a reference side, the reference side being a boundary between the first face and the third face;
a second straight portion arranged at a distance from the first straight portion; when viewed from the side of the first face, a length of the cutting insert from the first straight portion to the second straight portion is defined by a length direction line perpendicular to the reference side, and wherein a distance from the second straight portion, perpendicular to the line of the length direction line is greater than a distance from the first straight portion, perpendicular to the line of the length direction line; 
 	and a curved portion connecting the first straight portion and the second straight portion, 
a first intersection angle of the first straight portion with respect to the reference side being greater than a second intersection angle of the second straight portion with respect to a second plane parallel to the reference side.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722